' . ' SZ,SNCI *01.

Mr. Jerry A. Gee, Petitioner

TDCJ# 1843029-H.H. Coffield Unit

2661 FM 2054, Tennessee Colony, TX
- 75884-5000 `

Honorable Abel Acosta, Clerk Friday, May 15th, 2015
Texas Court of Criminal Appeal

P.O. Box 12308-Capitol Station

Austin, Texas 78711

RE: EX PARTE JERRY ALLEN GEE/ WRIT NO. 114-0957-12-A/ § DK:E§W@%§§§MEQ

' occ cem\NAt APPEALS
HoNoRABLE ABEI; AcoSTA: ©MT
Dear Mr . Acosta , MAY 26 2015

enclosed, please find one (1) original plus one (1) copy of
my written instrument which I am entitling as follows: A[@@“A@@§@@,©E@Wk
"PETITIONER'S STATED OBJECTIONS TQATRIAL COURT'S FINDINGS OF FACTS

AND CONCLUSIONS OF LAW ISSUED BY JUDGE JACK SKEEN, JR. Oh]Zg/l§."

 

 

Kindly deliver this written instrument to the Justices who
review the Habeas Corpus Transcripts under the above-listed Cause
of action, which was posted on 04/30/15 by Smith County District
Clerk Eois Rogers to the Texas Court of Criminal Appeals.

Upon my Stated Objections, I wish to enter objections about
Judge Jack Skeen, Jr.'s unethical efforts to collude with District
Judge Christine Kennedy to deceive the Justices of the Texas Court
of Criminal Appeals, as evidenced upon the face of my Objections.
l also desire to present objections to the lack of official entries
in the Habeas Corpus Transcript TABLE OF CONTENTS, specifically my
Certified Mail letter dated 04/30/15 to Smith County District Clerk
Lois Rogers, which contained an exhibit from your office dated 4/13/15
(see attached exhibit per my enclosed STATED OBJECTIONS for clarity).

These matters continue to deprive me of Due Process of Law and
Equall Protection of the Law pursuant to the Texas Constitution and
the U.S. Constitution (TX. CONST. Art. I, Sec.lO; and U.S. Const.
14th Amendment). l pray the Justices of the Court Of Criminal App-
eals will rectify these acts of Judicial Misconduct and order an Evid-
entiary Hearing into my meritorious claims stated in my habeas corpus.
So that the Interests of Justice will be served, and l can show the
Federal Co ts that the Texas Court of Crmiminal Appeals was the only
State Cou who gave me a full fair forum to raise my claims. The

Trial Coh t officials have o sistently deprived me of such and refused
ond as my case called for. Thank you

to give/ e a rig' ful Appe
for/y€?r profes z§Z§l ser es herein. Respectfully yours,
,¢..`, j 14_/ DATE SIGNED` & POSTED: 05//§//3"@. 7~'0° f"”'
PE TIO ER JERRY ALLEN GEE
TD. CO IELD PRISON UNIT
Te nessee Colony, TX 75884 (cc: files)
(JAG/lg)

     
 
 

§bm`!mmhw~

10_

H
12
B
14
_15
16
N

'w

19`

D
22

24_

25
26
27

'EX PARTE JERRY AELEN GEE

 

 

1 wRIT No. 114-0957-12-A

IN THE TEXAS COURT OF CRIMINAL APPEALS`
AT AUSTIN, TEXAS, U.S.A.

 

vs.
' T.C.C.P. Art. "11.07 et seq

sTATE DISTRICT coURT 114th ‘
JUDICIAL DlsTRIcT'oF SMITH co.TX

¢/.`/>¢/.`/>¢/.`/>¢/.`/>

C"PETITIONER'S STATED OBJECTIONS TO TRIAL COURT'S FINDING OF FACTS
.AND CONCLUSIONS OF LAW ISSUED BY JUDGE JACK SKEEN, JR. 04/29/15."

COMES NOW APPLICANT/PETITIONER EX PARTE JERRY ALLEN GEE, and
enters his STATED OBJECTIONS to substitute State District Judge Jack

 

Skeen, Jr.' s misrepresentation of a lawful C.C.P. Art. 11.07 FINDINGS
OF FACTS and CONCLUSIQNS OF LAW, which were dated/signed 04/29/2015.
Petitioner would show the Texas Court of Criminal Appeals his grounds:

OBJECTION GROUND #1: Petitioner objects that "recused Trial Judge

- Christine Kennedy" in fact composed the FINDINGS OF FACT and CONCLUS-

IONS OF LAW (or,'F.F.&C.O.L" for brevity) on March 12th, 2015, word-
for-word on all eleven (11) pages, and Petitioner retains a "DATED§

STAMP".copy of such in his personal files. Judge Jack Skeen, Jr. has
unethically represented that these 11-pages are his own findings and
conclusions. Such is designed to deceive and mislead. lt is "plagia-

rism" at its worst because Judge Kennedy has been shown to have bias.

OBJECTION GROUND #2: Smith County District Clerk Lois Rogers has not
officially entered all documentations which are material to Petition-

 

erls eight (8) claims for habeas corpus relief. On April 30th, 2015,
Petitioner sent a Certified letter with the attached A-paged exhibits
including a 04/14/15 correspondence from Clerk Abel Acosta. This now-
puts the entire Habeas Corpus Transcript and proceedings in doubt.

"RELIEF REQUESTED"

ests that a finding of inappropriate procedural
EVIDENTIARY HEARING WITH`APPO-

equire deve z the facts. pectfully entered:
/Hi@ /Kj M¢Z-Cvs
APPLICA§Z?PETZ?IONER Jerry Allen Gee (signed/fhis 15th of May,
2015).

  
  
 

j Petitioner r
law violations e in evidence, ana ar

INTED COUNSEL '

    
  

 

 

sH,\RoN KELLER ABEL ACosTA

 

PRESlDlNG lUDGF. CLERK
2 ~ 5
LAWRENCE E mms _ P.o. Box 12308, cAPrToL sTATloN ‘5` )“’3` 5`
CHERYL JOlll'\lSOl\l AUST]N’ TEXAS 78711 SlAN SCHILHAB
Mll\'E KEASLER GENERAL (`.OUNSEL

BARBARA l’. HERVEY (5l2)463-l60.0

ELSA ALCALA

BER'l` RlCllARDSON

KEV|N P. YEARY

DAVID NEWELL
JUDGF.S

April 14, 2015

Jerry Gee # 1843029

Coffield Unit

2661 FM 2054

Tennessee Colony, TX 75884

RE; Trial Court ease # 114-0957-12-A

Dear Mr. Gee :
After a thorough search of our records, We find that you do not have a Writ of Habeas Corpus

filed in the Court of Criminal Appeals at this time. If you have any further questions or
concerns, please direct them to the District Clerk in the convicting county where you originally

filed the application
Sincerely, R

Abel Ms`ra, Clerk

I am herewith returning your documents

AA/kd
Enclosure

SUPREME CouRT BulLL)INo, 201 WEsT I4TH STREET, ROOM 106, AusTlN,TExAs 78701
WEleTE www.cch.c‘ouu'rs,sTATE.Tx.us

 

 

 
  
  

Honorable Abel Acosta, Clerk COURTOFCRl 1 vAPPEALS

Texas Court of Criminal Appeals
P.O. Box 12308-Capitol Station
Austin, Texas 78711

osta, Clerk

237

Mr. Jerry Allen Gee, Petitioner Pro~ ~se
TDCJ# 1843029-H.H.Coff1eld Unit

2661 F M. 2054

Tennessee Colony, Texas 75884

RE. submission of PETITIONER’ s oBJEcTIoNS To sTATE' s sUPPLEMENTAL ANSWERS.
[wRIT cAUsE No 114 0957-12-A/ nash misc cc smith counry,rx.]

Tuesday, March 31St, 2015

HONORABLE ABEL ACOSTA:

Dear Clerk A. Acosta,

please find enclosed two (2) sets of my 9-paged written inst-
rument entitled: "PETITIONER'S OBJECTIONS TO THE TRIAL COURT OFFICERS/
STATE'S MARCH 12th, 2015 REPITITIOUS "SUPPLEMENTAL ANSWERS".

I was not offered an opportunity to submit my OBJECTIONS to
the Trial Court, as I just received their package on 03/17/15 from.
the prison unit mailroom. However, I have tried to provide you
with copies of all my submissions throughout these State habeas cor-
pus proceedings to demonstarte my efforts for compulsory process.
As witnessed on the last page of the Court's 03/12/15 "SUPPLEMENTAL
ANSWERS" and FINDINGS/CONCLUSIONS of Judge Christine Kennedy, the
habeas corpus transcripts were ORDERED to be transmitted to your
Texas Court of Criminal Appeals(see page 11 of 11 on FINDINGS)

before l ever received a copy of such.

By copy of this instant letter and the 9-paged enclosure,
I notifying the parties listed in the heading of my enclosed doc-
ument (e.g., Judge C. Kennedy; Smith CO. District Attorney; trial
counsel Lajuanda Lacy; appeal counsel James Huggler, Jr.) by send~
ing sufficient copies to the onorable LOIS ROGERS, Smith County,
Texas D' ict Clerk, for digyribution and service Please file
the s e with the Texas v rt of Criminal Appeals. Sineerely yours,

MIJA

MR. J MLYN GEE, Petitioner Pro- -se J.A.G./lg
CC: files
. ENCLOSURE-9 pages

 
 
 

 

Mr. Jerry A. Gee, EX PARTE PETITIONER
2661 F.M. 2054/ Coffield/ TDCJ# 1843029
Tennessee Colony, Texas 7588&-5000

SMITH COUNTY DISTRICT CLERK:

YB§ §?n§§§§§;a§?l§e§§g;§§i Clerk PosTEn -viA- certified Maii
Tyler, Texas 75702 NO.:

 

(903) 590-1672/ Fax# 590-1661
Thursday, April 30th, 2015

RE: Notice of "DELAYED WRIT" transmission to the Texas Court of
Criminal Appeals under WRIT/CAUSE NO. 114-0957-12-A entitled:

EX PARTE JERRY ALLEN GEE, Petitioner

Honorable Lois Rogers:
Dear District Clerk Rogers,
please peruse the attached one-paged notification (dated 04/14/15)

from the Clerk for the Texas Court of Criminal Appeals, the Honorable
Abel Acosta. Thereafter, please peruse the attached one-paged letter
(dated 03/31/15) and which is "DATE-sTAMPED" April 06, 2015 by the
-Clerk for the Tx.Ct.Cr. Appeals, (my OBJECTIONS cover letter).

As you can discern, l received the 114th Judicial District Court
Judge's Christine Kennedy's 11-paged "FINDINGS OF FACT and CONCLU-
SIONS OF LAW" [Supplemental] on 03/17/15, and the last page reflects:

ORDER

"The Court orders the Clerk of the Court to immediately trans-
fer to the Court of Criminal Appeals:

(1) a copy of the Application for Writ of Habeas Corpus;

(2) any answers and waivers executed by the State;

(3) a copy of the files and docket sheets in the original cause of
action and the files and docket sheets in the first Application
for Writ of Habeas Corpus; and,

(4) This certificate."

 

Mrs. Rogers, the above ORDER On the SUPPLEMENTAL FINDINGS OF
FACT and CONCLUSIONS OF LAW was attached tothe STATE'S SUPPLEMENTAL
ANswER (DATE-sTAMPED: 2015 MAR 12 PM 3 10-by your offiee) consist-
ing of 18 pages. Also attached was Trial Attorney LaJuanda Lacy's
and Appeal Attorney James Huggler's lengthy Affidavits and exhibits
totalling 26 more pages, and combined total of 55 pages. All under
your "DATE-STAMP/Office Seal" of 03/12/15.

In conclusion, please make this available to the 114th Court
Clerk-that the Texas Court of Criminal Appeals has not received the
Habeas Corpus Transcripts which Judge Kennedy ORDERED the transfer
of-on 03/12/15. This is a gross violation of procedural time limits
under the provisions of Texas Code of Crim. Proc. Art. “11.07 et seq.

(continued on PAGE 2 of 2 pages)
PAGE ONE of 2 pages

 

GEE, Jerry A., Petitioner Pro-se/ 04/30/15/ Smith Co. Dist. Clerk
(Continued from PAGE ONE)

 

l originally filed my State Writ of Habeas Corpus on 10/17/14, with
prompt NOTICE OF THE 01/28/2015 EXPIRATION DATE FOR THE FEDERAL ACT
A.E.D.P.A. (28 U.S.C. §2254(d)(1) one-year limitation). When the
procedural time limit to process the State Writ of Habeas Corpus
pursuant to TX.C.C.P. Art. 11.07 et seq was exceeded by Judge Chris-
tine Kennedy'S Court (e.g., the convicting court); then, l notified
the Federal Courts at Tyler, Texas, and Beaumont, Texas, of the
unreasonable delay and prodedural time limit violations (see: Civil
Action No. 6:15-cv-57 filed on 01/02/15 and posted via Certified
mail Permit No. 7012-3460-0002-0800--1765).

This all equates to prolonging my illegal imprismment imposed
by Judge Christine Kennedy's Court (114th Judicial District Court
Of Smith County, Texas) based on the unconstitutional trial errors
Committed before, during, and after my 2012 D.W.I. indictment. Such
delays must come under a "harm analysis" if l am compelled to seek
relief from the Federal Courts by way of a Title 28 U.S.C. §2254
PETITION FOR A WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY.
(See: Pace v. Diguglielmo, 544 U.S. 408, 418, 125 S.Ct. 1807(2005).
Hopefully, however, the Texas Court of Criminal Appeals will deem
it just to reverse this illicit conviction and set aside the void
Judgment and Sentence imposed by Judge Kennedy on 12/19/2012.

 

In conclusion, please make this instant letter and the two-
pages-attached-hereto a part of the State Habeas Corpus Transcript
if it is still idling in the Tyler, Texas Courthouse or Courtroom.

By copy of these four (4) pages herein, l am notifying the
following parties of my efforts to move this delayed writ proceed-
ing along the wheels of justice:

1). Judge Christine Kennedy 4). Hon. Lois Rogers
114th District Court of Smith Co. District Clerk Smith Co.
100 N. Broadway/ Courthouse 100 N. Broadway, Rm.204
Tyler, Texas 75702 Tyler, TX. 75702

903) 590~1672

   
 
   

Z). Smith County D.A. Matt Bingham
100 N. Broadway, 4th Floor
Tyler, Texas 75702

C: Files: J. .G

len Gee, Pet.
2 61 F 2054/TDC# 1843029
enn see Colony, TX; 75884

3). Honorable Abel Acosta, Clerk /S/
' Texas Court of Criminal Appeals

P.O. x 12308-Capitol Stati n

Aus n Texas 78711

Respe tu ly subm;;?ed on t i

 

  
 

  
  
 

30th day of April, 2015:
L,.

1
f y v r

// / PAGE TwO of 2 pages